DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Remarks
The Examiner notes claims 16-22 were examined with claims 1-5 in the Office action mailed 29 May 2020, but were inadvertently withdrawn in the Office action mailed 15 March 2022.  
Claims 16-22 are now examined with claims 1-5, and are addressed below.


Status of Claims
Claims 1-6, 8, 10, 12, 14, and 16-22 are pending in this application.
Claims 6, 8, 10, 12, and 14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 July 2019.

Claims 1-5 and 16-22 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Upon further consideration, the following rejection is newly applied:
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 22 recites, “The composition of claim 1, further comprises a carrier for application of the composition as a surface disinfectant.”  However, the specification does not recite an additional carrier, but rather teaches the composition itself may be used as a surface disinfectant (e.g., as-filed specification, paragraph [0023]).  Therefore, the phrase, “further comprises a carrier” constitutes new matter.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 1-5 under 35 U.S.C. 101 is modified as follows:
Claims 1-5 and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a composition of natural product(s) without significantly more. The claim(s) recite(s) a composition comprising natural products β-pinene, borneol, cinnamic aldehyde, d-limonene, eucalyptol, eugenol, linalool, thymol, and vanillin (claims 1-5, 16-22), along with natural products citral and farnesol (claims 1-4, 16-20, 22). This judicial exception is not integrated into a practical application because the claims only recite natural products, without any additional elements recited; thus, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  A detailed analysis follows.
All of the compounds recited in the composition of claims 1-5 are known to be found in nature. In fact, in a prior art rejection of record (Final 5/29/2020), Leite et al. (2007) is cited for disclosing beta-pinene and eugenol as phytochemicals (p. 123, Table 1) having antimicrobial properties. Leite teaches that phytochemicals are small organic biomolecules that are naturally-occurring antibiotics (p. 124, left column, last paragraph). Additionally, in the Final of 5/29/2020, Swamy et al. (2016) is cited for teaching linalool, borneol, limonene, alpha-pinene, eugenol, and thymol (p. 5 of Final).
Under the 101 analysis for patent eligibility:

Step 1: ls the claim to a process, machine, manufacture or composition of matter? 
The claims are drawn to a composition of matter.
Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
Claims 1-5 are drawn to natural products (natural phenomenon). Each of the elements cited in the claims are themselves natural products. For example, Leite (of record) teaches that beta-pinene and eugenol are phytochemicals. Swamy (of record) teaches plant essential oils, including (i) thymol, borneol, and linalool as natural products of Origanum vulgare, (ii) eucalyptol and linalool as natural products of Laurus nobilis, (iii) cinnamaldehyde as a natural product from Cinnamomum zeylancium, (iv) Linalool and citral as natural products of Melissa officinalis, (v) limonene, beta-pinene, linalool, eugenol as natural components of Piper nigrum (Table 1, pages 3-8), and (vi) farnesol (right column, section 3.3, page 13; right column, section 4.3, page 15), and vanillin (right column, page 14).  
Step 2A, Prong 2: Does the claim recite additional elements that integrated the Judicial Exception into a practical application? 
Each of the components recited in claims 1-5 are natural products, as noted above.  
Claims 16-21 do not recite additional elements that integrate the judicial exception into a practical application, as perfumes/body sprays (claim 16) and/or spray/mist (claims 17-20) may be formed from the instantly recited components themselves without additional elements, and the surface disinfectant recited in instant claim 22 may also be the composition itself (e.g., see as-filed specification, paragraph [0023]).  Thus, the claims do not recite additional elements that integrate the Judicial Exception (JE) into a practical application.
When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination.  See MPEP 2016.04(c)(II)(A).  Based on Swamy et al. (2016), which teaches all the components recited in the compositions of claims 1-5 as stated above in Step 2A analysis, the leave and flowers of plant Piper nigrum comprising essential oils limonene, beta-pinene, linalool, and eugenol appears to be the closest counterpart to the instantly claimed composition. Moreover, Swamy discloses in the Table (pages 3-8, under column “Inhibited microorganisms’) that the nature-based product has antibacterial property against a variety of microorganisms.  In response to Applicant’s Declaration filed 30 June 2021 arguing unexpected results (comparing data from Appendix B of the Declaration with data in paragraph [0066] of the as-filed specification), it is noted that Swamy already teaches antimicrobial effects are expected from such ingredients, and the data presented in the Declaration shows similar results, particularly a 1% concentration (see Appendix B of Declaration filed 30 June 2021).  Therefore, the data demonstrating antimicrobial activity does not constitute “markedly different characteristics” from that of the prior art (i.e., having a property not found in the prior art; see MPEP 2106.04(c)(II)).
Step 2B: Does the claim recite additional elements that amount to significantly more than the Judicial Exception? 
Each of the components recited in the claims are natural products and various percentages of each component recited in instant claims 1-5 do not add significantly more to the Judicial Exception.
Accordingly, the claimed composition recites a natural product that is not markedly different in structure from naturally occurring elements and hence reads on patent ineligible subject matter under the above guidelines.
To transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature. Essentially, appending conventional steps specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.  The Court provides long standing exceptions (laws of nature, natural phenomena, and abstract ideas) to categories of patent eligibility defined in 35 U .S.C.§ 101. A claim that recites a law of nature or natural correlation, with additional steps that involve well- understood, routine, conventional activity previously engaged in by researchers in the field is not patent-eligible, regardless of whether the steps result in a transformation for the reasons cited above.


Response to Arguments and Declaration
Applicant's arguments and Declaration filed 14 September 2022 have been fully considered but they are not persuasive.  
Applicant argues evidence of “unexpected enhanced properties” of the claimed composition relative to the individual constituents in nature can be found in the specification as filed including paragraph [0066]).  Applicant argues the Declaration filed 14 September 2022 provides evidence based on the claimed formula against microbes including P. aeruginosa, S. aureas and E. coli.  Applicant argues a “synergistic effect” of Formula 3F and alcohol, while results of borneol, cinnamic, and eugenol “were not that impressive”.  Applicant argues the results demonstrate “a synergistic effect and not an additive one”, and that the properties demonstrated for 3F can be extrapolated to cover all claimed formulations.
This argument is not persuasive.  Applicant’s Declaration has been fully considered, but is not persuasive for overcoming the rejection.  The Declaration clearly states that, while additive combinations are observed, “to confirm synergistic interactions further investigation is required” (Declaration, paragraph 10).  Thus, the Declaration states the combinations demonstrated lower MIC suggest additive combinations, not synergistic ones.  This contradicts arguments of counsel that the results are “a synergistic effect and not an additive one”.  Therefore, the data presented appears to demonstrate only an additive effect from combining the instantly claimed natural products, and thus does not constitute “markedly different characteristics” from that of the prior art (i.e., having a property not found in the prior art; see MPEP 2106.04(c)(II)).  Additionally, while the Declaration and arguments of counsel state the results based on the specific 3F formulation can be extrapolated to variations instantly claimed, neither the Declaration nor arguments adequately explain how the results of the 3F formulation would be expected to be the same for compositions having different amounts of components (e.g., compositions of claims 2-4 have at least one component with a range of amounts which does not include that tested in the 3F formulation), or even not all of the components (i.e., composition of claim 5 does not have citral or farnesol, present in the 3F formulation).
Therefore, it is the Examiner’s position that the claims do not recite patent eligible subject matter.
Conclusion
No claims are allowed at this time.




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611